                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 JAMES TOLLE,

                  Plaintiff,

 V.                                                             l:20-cv-363(LMB/MSN)

 GOVERNOR RALPH NORTHAM,etal..

                  Defendants.

                                               ORDER


          Pro se plaintiff, James Tolle has filed a Notice [Dkt. No. 58]for a hearing on his Motion

for Preliminary Relief[Dkt. No. 55]. Finding that oral argument will not aid in the decisional

process,the Motion for Preliminary Relief will be resolved on the papers submitted, and it is

hereby

          ORDERED that the hearing noticed for Tuesday, February 23,2021 be and is

CANCELLED.


          The Clerk is directed to forward copies ofthis Order to counsel of record and to plaintiff,

pro se.


          Entered this IT day of February,2021.
Alexandria, Virginia




                                                                       /s/
                                                       Leonie ivl. Brinkema
                                                       United States District Judge
